09/22/2021



                                                                                Case Number: DA 21-0185




           IN TIIE SUPREME COURT OF THE STATE OF MONTANA

                      Supreme Court Cause No. DA 21-0185



TRUSS WORKS,INC., a Montana corporation,

                   Plaintiff and Appellee,

      v.

OSWOOD CONSTRUCTION COMPANY,a Montana corporation,
TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA,
a Connecticut corporation, VOYAGEUR APARTMENTS, LP, a
Minnesota Limited Partnership, and IIUB INTERNATIONAL
MOUNTAIN STATES LIMITED, a Montana corporation,

                   Defendants and Appellants.



           ORDER GRANTING MOTION FOR EXTENSION OF TIME




      An unopposed Motion for Extension of Time having been filed by Appellee

pursuant to Rule 26(1) of the Rules of Appellate Procedure, and Appellants having

no objection,

      IT IS HEREBY ORDERED that Appellee shall file its Answer Brief on or

before October 25, 2021.

                                             Bowen Greenwood
                                             Clerk of the Supreme Court




                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                       September 22 2021